Citation Nr: 1605032	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  10-08 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to June 16, 2011, as 50 percent disabling from June 16, 2011 to March 31, 2015, and as 100 percent disabling since March 31, 2015.   


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel




INTRODUCTION

The Veteran served on active duty from February 1970 to January 1972, including service in the Republic of Vietnam.  For his honorable service, he was awarded (among other decorations) the Air Medal and the Army Commendation Medal.   

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA) that granted the Veteran's claim for service connection and assigned a 10 percent rating.  Subsequent rating decisions of December 2009, August 2011, and May 2015 increased the Veteran's rating to 30 percent, 50 percent, and 100 percent, respectively.  


FINDING OF FACT

In a January 2016 letter, the Veteran requested a withdrawal of his appeal on the issue of entitlement to an increased initial rating for PTSD.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to an increased initial rating for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In a January 2016 letter, the Veteran wrote that, because he had been granted a 100 percent disability rating, he no longer desired to appeal his case.  In a subsequent letter, the Veteran's representative confirmed that the Veteran wished to withdraw his appeal and his hearing request.  Thus, there remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review the appeal of this issue, and the Veteran's claim must be dismissed.  


ORDER

The appeal of the issue of entitlement to an increased initial rating for PTSD is dismissed.  




____________________________________________
M. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


